Case 7:20-cv-05130-VB-AEK Document 23 Filed 07/30/21 Page 1 of 1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

--- x
AMANZE ANTOINE,
Petitioner,
ORDER
v. :
20 CV 5130 (VB)
WARDEN,
Respondent.
---- --X

 

On July 6, 2021, Magistrate Judge Krause issued a report and recommendation (“R&R”),
recommending that respondent’s motion to dismiss be granted and that the habeas petition be
dismissed with prejudice. The R&R stated that pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b)
of the Federal Rules of Civil Procedure, the parties shall have fourteen (14) days from service of
the R&R to file written objections. (Doc. #22). Thus, objections were due July 23, 2021. See
Fed. R. Civ. P. 6(d) (adding three additional days when service is made by mail); Local Civil
Rule 6.1(b).

To date, petitioner has not filed any objections.

Accordingly, given petitioner’s pro se status, the Court sua sponte extends to August 23,
2021, petitioner’s time to file objections to Magistrate Judge Krause’s R&R. Respondent’s
deadline to file responses to the objections, if any, is September 6, 2021. If petitioner fails to
file objections to the R&R by August 23, 2021, he will not be granted another opportunity
to object to the R&R, and the Court will decide in due course whether to adopt the R&R.

Chambers will mail a copy of this Order to petitioner at the address on the docket.

Dated: July 30, 2021
White Plains, NY
SO ORDERED:

ul er

Vincent L. Briccetti
United States District Judge

 

 

 
